Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40613 Page 1 of 28



 1   KELLEY DRYE & WARREN LLP
     William J. Jackson (admitted Pro Hac Vice)
 2   Texas Bar No. 00784325
     Micheal W. Dobbs (admitted Pro Hac Vice)
 3   Texas Bar No. 24012533
     Kenneth O. Corley (admitted Pro Hac Vice)
 4   Texas Bar No. 24048405
     Nancy K. Yanochik (admitted Pro Hac Vice)
 5   Texas Bar No. 01293000
     515 Post Oak Blvd., Suite 900
 6   Houston, Texas 77027
     Telephone: (713) 355-5000
 7
     KELLEY DRYE & WARREN LLP
 8   Andrew W. Homer (SBN 259852)
     7825 Fay Ave., Suite 200
 9   La Jolla, CA 92037
     Telephone: (858) 795-0426
10
     SAN DIEGO UNIFIED PORT DISTRICT
11   OFFICE OF THE GENERAL COUNSEL
     Thomas A. Russell, SBN 108607, Gen. Counsel
12   Ellen F. Gross, SBN 149127, Asst. Gen. Counsel
     John N. Carter, SBN 246886, Dep. Gen. Counsel
13   3165 Pacific Highway
     P.O. Box 120488
14   San Diego, CA 92112-0488
     Telephone: (619) 686-6219
15
     Attorneys for Plaintiff San Diego Unified Port District
16
                           UNITED STATES DISTRICT COURT
17
                        SOUTHERN DISTRICT OF CALIFORNIA
18
   SAN DIEGO UNIFIED PORT                             CASE NO. 3:15-CV-0578-WQH-AGS
19 DISTRICT, a public corporation; and
   CITY OF SAN DIEGO, a municipal                     DECLARATION OF KENNETH O.
20 corporation,                                       CORLEY IN SUPPORT OF PLAINTIFF
                                                      SAN DIEGO UNIFIED PORT
21               PLAINTIFFS,                          DISTRICT’S RESPONSE IN
                                                      OPPOSITION TO DEFENDANTS’
22 v.                                                 MOTION FOR SUMMARY JUDGMENT
                                                      (PUBLIC NUISANCE)
23 MONSANTO COMPANY,
   SOLUTIA INC., and
24 PHARMACIA CORPORATION,                             Judge: Hon. William Q. Hayes
25          DEFENDANTS.                               Filed Date: March 13, 2015
26                                                    Trial Date: February 18, 2020
27
28
                                          CASE NO. 3:15-CV-0578-WQH-AGS
            DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
             RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40614 Page 2 of 28



 1        I, Kenneth O. Corley, declare and state as follows:
 2        I am an attorney duly admitted to practice law in the State of Texas and am
 3 admitted pro hac vice to practice before this Court in this matter. I am a partner at the
 4 law firm of Kelley Drye & Warren LLP, in Houston, Texas and am counsel of record for
 5 Plaintiff San Diego Unified Port District (the “Port”) in this matter. I am over the age of
 6 18 and competent to testify. I make the following declaration based on my personal
 7 knowledge and, if called to testify regarding the matters stated herein, could testify to the
 8 following about theExhibits attached hereto:
 9        1.        Exhibit 1 is true and correct copies of government agency records published
10 and obtained from https://oehha.ca.gov/advisories/san-diego-bay:
11                  a.      2018 Fish Consumption Advisory issued by the California Office of
12                          Environmental Health Hazard Assessment (“OEHHA”);
13                  b.      Information About Eating Fish from San Diego Bay (San Diego
14                          County) OEHHA, California Environmental Protection Agency,
15                          dated July 2018;
16                  c.      Updated Fish Advisory for San Diego Bay Offers Safe Eating Advice
17                          for Fifteen Species of Fish, an OEHHA press release dated July 31,
18                          2018;
19                  d.      Health Advisory and Guidelines for Eating Fish from San Diego Bay
20                          (San Diego County) by Shannon R. Murphy, Ph.D., and Huyen Tran
21                          Pham, M.P.H., dated July 2018, published by OEHHA; and
22                  e.      Information About Eating Fish from San Diego Bay (San Diego
23                          County) OEHHA, California Environmental Protection Agency,
24                          dated October 2013.
25
26
27
28                                           CASE NO. 3:15-CV-0578-WQH-AGS
               DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
                RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       2
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40615 Page 3 of 28



 1        2.        Exhibit 2 is a true and correct copy of the Expert Report of Jack V. Matson,
 2 Ph.D., PE, dated April 5, 2019, prepared on behalf of the City of San Diego and the Port
 3 in this matter, and accompanied by the sworn Declaration of Matson.
 4        3.        Exhibit 3 is a true and correct copy of the Expert Report of Gregory S.
 5 Douglas, Ph.D., dated April 5, 2019, prepared on behalf of the City of San Diego and the
 6 Port in this matter, and accompanied by the sworn Declaration of Douglas.
 7        4.        Exhibit 4 is a true and correct copy of the Expert Report of William
 8 Golightly, P.E., dated April 5, 2019, prepared on behalf of the City of San Diego and the
 9 Port in this matter, and accompanied by the sworn Declaration of Golightly.
10        5.        Exhibit 5 is a true and correct copy of government agency records, the
11 Contaminants in Fish from the California Coast, 2009-2010: Summary Report on a Two-
12 Year Screening Survey prepared by J.A. Davis, et al., for Surface Water Ambient
13 Monitoring Program (“SWAMP”), dated May 24, 2012, and published on and obtained
14 from    the      California      State     Water        Resources     Control      Board’s      website   at
15 https://www.waterboards.ca.gov/water_issues/programs/swamp/docs/coast_study/bog2
16 012may/coast2012report.pdf.
17        6.        Exhibit 6 is a true and correct copy of government agency records, the Clean
18 Water Act Sections 305(b) and 303(d) Integrated Report for the San Diego Region dated
19 October 12, 2016, and published on and obtained from the San Diego Regional Water
20 Quality                    Control                      Board’s                   website                 at
21 https://www.waterboards.ca.gov/sandiego/water_issues/programs/303d_list/docs/Staff_
22 Report_101216.pdf.
23        7.        Exhibit 7 is a true and correct copy of excerpts of the certified deposition of
24 Port Corporate Representatives, David Michael Johns, Ph.D., conducted on April 30 and
25 May 1, 2019; Duane Bennett, Esq., conducted on May 8 and 9, 2019; Jason Giffen
26
27
                                             CASE NO. 3:15-CV-0578-WQH-AGS
28             DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
                RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       3
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40616 Page 4 of 28



 1 conducted on May 15, 2019; and Karen Holman conducted on May 16 and June 13, 2019;
 2 in this matter.
 3        8.        Exhibit 8 is a true and correct copy of excerpts of the certified deposition of
 4 Monsanto Expert, John Woodyard, conducted on July 10, 2019, in this matter.
 5        9.        Exhibit 9 is a true and correct copy of government agency records,
 6 California Regional Water Quality Control Board, San Diego Region, Cleanup and
 7 Abatement Order No. R9-2017-0021, dated April 4, 2017, marked as Exhibit 10 at the
 8 July 10, 2019 deposition of Monsanto Expert, John Woodyard, Bates labeled DEFEXP-
 9 JW-00013193–DEFEXP-JW-00013212, and produced by Monsanto in this matter.
10        10.       Exhibit 10 is a true and correct copy of government agency records,
11 California Regional Water Quality Control Board, San Diego Region, Cleanup and
12 Abatement Order No. R9-2004-0295, dated October 13, 2004, Bates labeled DEFEXP-
13 JW-00003073–DEFEXP-JW-00003092, and produced by Monsanto in this matter.
14        11.       Exhibit 11 is a true and correct copy of government agency records,
15 California Regional Water Quality Control Board, San Diego Region, Cleanup and
16 Abatement Order No. R9-2015-0018, dated September 3, 2015, Bates labeled DEFEXP-
17 RKarls-00019371–DEFEXP-RKarls-00019403, and produced by Monsanto in this
18 matter.
19        12.       Exhibit 12 is a true and correct copy of the Expert Report of Ann
20 Shellenbarger Jones, Ph.D., dated April 5, 2019, prepared on behalf of the City of San
21 Diego and the Port in this matter, and accompanied by the sworn Declaration of Jones.
22        13.       Exhibit 13 is a true and correct copy of the Response to Expert Statements
23 of Ann Shellenbarger Jones, Ph.D., PE (Rebuttal Report), dated June 14, 2019, prepared
24 on behalf of the City of San Diego and the Port in this matter, and accompanied by the
25 sworn Declaration of Jones.
26
27
                                             CASE NO. 3:15-CV-0578-WQH-AGS
28             DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
                RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                       4
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40617 Page 5 of 28



 1        14.     Exhibit 14 is a true and correct copy of the Rebuttal Expert Report of John
 2 Toll, Ph.D., dated June 14, 2019, prepared on behalf of the City of San Diego and the
 3 Port in this matter, and accompanied by the sworn Declaration of Toll.
 4        15.     Exhibit 15 is a true and correct copy of excerpts from the certified
 5 deposition of Monsanto Expert, William Desvousges, Ph.D., conducted on July 11, 2019,
 6 in this matter.
 7        16.     Exhibit 16 is a true and correct copy of government agency records
 8 published and obtained from https://www.census.gov:
 9                a.      QuickFacts for San Diego city, California; United States, dated July
10                        1, 2018; and
11                b.      Demographic and Income Profile for San Diego, dated April 9, 2018.
12        17.     Exhibit 17 is a true and correct copy of government agency records, Learn
13 about Polychlorinated Biphenyls (PCBs) (https://www.epa.gov/pcbs/learn-about-
14 polychlorinated-biphenyls-pcbs#healtheffects) section of Environmental Protection
15 Agency’s webpage, accessed June 24, 2019, and marked as Exhibit 9 at the June 27, 2019
16 deposition of Monsanto expert Russell Keenan, Ph.D., in this matter.
17        18.     Exhibit 18 is a true and correct copy of excerpts of the certified deposition
18 of Monsanto Expert, Russell Keenan, Ph.D., conducted on June 27, 2019, in this matter.
19        19.     Exhibit 19 is a true and correct copy of the Expert Report of James R. Olson,
20 Ph.D., dated April 5, 2019, prepared on behalf of the City of San Diego and the Port in
21 this matter, and accompanied by the sworn Declaration of Olson.
22        20.     Exhibit 20 is a true and correct copy of excerpts from the Expert Report of
23 David L. Sunding, Ph.D., dated May 9, 2019, and prepared on behalf of Monsanto in this
24 matter.
25        21.     Exhibit 21 is a true and correct copy of government agency records,
26 Environmental Health Coalition Survey of Fishers on Piers in San Diego Bay Results and
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     5
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40618 Page 6 of 28



 1 Conclusions by Laura Hunter, et al., dated March 2005, and published on and obtained
 2 from     California      State     Water       Resources        Control       Board’s       website   at
 3 https://www.waterboards.ca.gov/sandiego/water_issues/programs/npdes/southbay_pow
 4 er_plant/docs/updates_022410/2005_EHC_Pier_StudyFINALMarch.30.05.pdf.
 5        22.     Exhibit 22 is a true and correct copy of the Declaration of Paul Brown,
 6 Environmental Program Director, San Diego Unified Port District, and accompanying
 7 Exhibits 5A, 5B, 6A, and 6B, dated September 30, 2019.
 8        23.     Exhibit 23 is a true and correct copy of the Declaration of David Gibson,
 9 San Diego Regional Water Quality Control Board Executive Officer, and accompanying
10 Exhibits A-C, dated September 27, 2019.
11        24.     Exhibit 24 [REMOVED]
12        25.     Exhibit 25 is a true and correct copy of government agency records,
13 Polychlorinated Biphenyl-Containing Wastes, Disposal Procedures, Environmental
14 Protection Agency Federal Register, Volume 41, Number 64, dated April 1, 1976, and
15 marked as Exhibit 28 at the July 12, 2019 deposition of Plaintiffs’ expert Jack Matson in
16 this matter.
17        26.     Exhibit 26 is a true and correct copy of excerpts of the certified deposition
18 of Monsanto Corporate Representative, Robert Kaley, Ph.D., conducted on February 19
19 and 20, and June 12 and 13, 2019, in this matter.
20        27.     Exhibit 27 is a true and correct copy of Report of Aroclor “Ad Hoc”
21 Committee, dated October 2, 1969, marked as Exhibit 10 at the February 19, 2019
22 deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D., Bates labeled
23 PCB-ARCH0443063–PCB-ARCH0443075, and produced by Monsanto in this matter.
24        28.     Exhibit 28 is a true and correct copy of a Swann Chemical Company
25 technical document regarding Aroclor Uses, dated January 1, 1935, marked as Exhibit 63
26 at the February 20, 2019 deposition of Monsanto Corporate Representative, Robert
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
             RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                    6
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40619 Page 7 of 28



 1 Kaley, Ph.D., Bates labeled PCB-ARCH0222057–PCB-ARCH0222138, and produced
 2 by Monsanto in this matter.
 3        29.    Exhibit 29 is a true and correct copy of Aroclor Uses, dated May 21, 1937,
 4 marked as Exhibit 64 at the February 20, 2019 deposition of Monsanto Corporate
 5 Representative, Robert Kaley, Ph.D., Bates labeled PCB-ARCH0089906–PCB-
 6 ARCH0089909, and produced by Monsanto in this matter.
 7        30.    Exhibit 30 is a true and correct copy of Monsanto Technical Bulletin No. P-
 8 124 Aroclors As Used in Chlorinated Rubber, dated January 1, 1948, marked as Exhibit
 9 65 at the February 20, 2019 deposition of Monsanto Corporate Representative, Robert
10 Kaley, Ph.D., Bates labeled PCB-ARCH0232284–PCB-ARCH0232292, and produced
11 by Monsanto in this matter.
12        31.    Exhibit 31 is a true and correct copy of the Expert Report of Gerald
13 Markowitz, Ph.D., and David Rosner, Ph.D., dated April 5, 2019, prepared on behalf of
14 the City of San Diego and the Port in this matter, accompanied by the sworn Declaration
15 of Markowitz.
16        32.    Exhibit 32 is a true and correct copy of a letter from R. Emmet Kelly, M.D.,
17 Monsanto, to Griffith E. Quinby, M.D., Preventive Medicine, dated February 3, 1971,
18 marked as Exhibit 38 at the February 19, 2019 deposition of Monsanto Corporate
19 Representative, Robert Kaley, Ph.D., Bates labeled PCB-ARCH0051338 – PCB-
20 ARCH0051341, and produced by Monsanto in this matter.
21        33.    Exhibit 33 is a true and correct copy of a note from L.A. Watt regarding
22 toxic effects of Aroclors in animals, dated October 11, 1937, marked as Exhibit 35 at the
23 February 19, 2019 deposition of Monsanto Corporate Representative, Robert Kaley,
24 Ph.D., Bates labeled PCB-ARCH0177742, and produced by Monsanto in this matter.
25        34.    Exhibit 34 is a true and correct copy of Report to the Monsanto Chemical
26 Company by Cecil K. Drinker, M.D., dated September 15, 1938, marked as Exhibit 36 at
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
             RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                    7
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40620 Page 8 of 28



 1 the February 19, 2019 deposition of Monsanto Corporate Representative, Robert Kaley,
 2 Ph.D., Bates labeled PCB-ARCH0305914 – PCB-ARCH0305926, and produced by
 3 Monsanto in this matter.
 4        35.    Exhibit 35 is a true and correct copy of Monsanto Chemicals Report No.
 5 2215 Final Report on Aroclor Data Book by R. R. Knight, dated April 27, 1948, marked
 6 as Exhibit 37 at the February 19, 2019 deposition of Monsanto Corporate Representative,
 7 Robert Kaley, Ph.D., Bates labeled PCB-ARCH0163066 – PCB-ARCH0163146, and
 8 produced by Monsanto in this matter.
 9        36.    Exhibit 36 is a true and correct copy of Pathologic Changes in Animals
10 Exposed to a Chemical Chlorinated Diphenyl by J.W. Miller, dated August 18, 1944,
11 marked as Exhibit 40 at the February 19, 2019 deposition of Monsanto Corporate
12 Representative, Robert Kaley, Ph.D., Bates labeled PCB-ARCH0631675 – PCB-
13 ARCH0631686, and produced by Monsanto in this matter.
14        37.    Exhibit 37 is a true and correct copy of a Monsanto Chemical Company
15 internal memorandum of from J.T. Garrett to H.B. Patrick, dated November 14, 1955,
16 with the subject Department 246 (Aroclors), Bates labeled PCB-ARCH0300011, and
17 produced by Monsanto in this matter.
18        38.    Exhibit 38 is a true and correct copy of a memorandum from H. Emmet
19 Kelly, M.D. to Jack Benavoglia regarding Aroclor 1254, dated February 8, 1960, and
20 marked as Exhibit 44 at the February 19, 2019 deposition of Monsanto Corporate
21 Representative, Robert Kaley, Ph.D., in this matter.
22        39.    Exhibit 39 is a true and correct copy of a letter from Joseph P. Allen,
23 Hexagon Laboratories, to Emmet Kelly, Monsanto Chemical Co., dated February 14,
24 1961, and marked as Exhibit 45 at the February 19, 2019 deposition of Monsanto
25 Corporate Representative, Robert Kaley, Ph.D., in this matter.
26
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
             RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                    8
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40621 Page 9 of 28



 1        40.      Exhibit 40 is a true and correct copy of a memorandum from Elmer P.
 2 Wheeler to Richard Davis, dated September 3, 1965, and marked as Exhibit 46 at the
 3 February 19, 2019 deposition of Monsanto Corporate Representative, Robert Kaley,
 4 Ph.D., in this matter.
 5        41.      Exhibit 41 is a true and correct copy of Monsanto Chemicals Technical
 6 Bulletin No. P-134, Aroclor 1254, Co-Plasticizer with DOP for Vinyl Organosols and
 7 Pastes, dated November 1, 1948, and marked as Exhibit 5 at the February 19, 2019
 8 deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D., in this matter.
 9        42.      Exhibit 42 is a true and correct copy of a letter from F.G. Benignus to X.W.
10 Laske, dated June 17, 1948, and marked as Exhibit 6 at the February 19, 2019 deposition
11 of Monsanto Corporate Representative, Robert Kaley, Ph.D., in this matter.
12        43.      Exhibit 43 is a true and correct copy of The Ubiquitous Aroclor “Genie”
13 Does It Again!, dated December, 1961, marked as Exhibit 9 at the February 19, 2019
14 deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D., Bates labeled
15 PCB-ARCH0232927, and produced by Monsanto in this matter.
16        44.      Exhibit 44 is a true and correct copy of the deposition of Gerald Miller taken
17 October 29, 2001, in the matter Sabrina Abernathy, et al., v. Monsanto Company, et al.,
18 Civil Action No. CV-2001-832 in the State of Alabama in the Circuit Court for Etowah
19 County.
20        45.      Exhibit 45 is a true and correct copy of Aroclors and Therminols Pollution
21 Control, undated, marked as Exhibit 12 at the February 19, 2019 deposition of Monsanto
22 Corporate Representative, Robert Kaley, Ph.D., Bates labeled PCB-ARCH0005063, and
23 produced by Monsanto in this matter.
24        46.      Exhibit 46 is a true and correct copy of Monsanto Chemicals Technical
25 Bulletin     No.     P-141,     Aroclors       Used      in   Combination         with     Santophen    20
26 (Pentachlorophenol Technical) in the Preparation of Wood-Treating Formulations and
27
                                            CASE NO. 3:15-CV-0578-WQH-AGS
28            DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
               RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                      9
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40622 Page 10 of
                                      28


 1 Soil-Poisons, dated February 17, 1950, marked as Exhibit 7 at the February 19, 2019
 2 deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D., Bates labeled
 3 PCB-ARCH-EXT0020686 – PCB-ARCH-EXT0020701, and produced by Monsanto in
 4 this matter.
 5        47.     Exhibit 47 is a true and correct copy of a letter from W.B. Papageorge to
 6 F.G. Jenkins, Sprague Electric Company, dated July 8, 1970, marked as Exhibit 11 at the
 7 February 19, 2019 deposition of Monsanto Corporate Representative, Robert Kaley,
 8 Ph.D., Bates labeled PCB-ARCH0000094 – PCB-ARCH0000096, and produced by
 9 Monsanto in this matter.
10        48.     Exhibit 48 is a true and correct copy of an internal memorandum from E. P.
11 Wheeler to W.R. Richard regarding Aroclor Degradation in Soil, dated April 8, 1969,
12 marked as Exhibit 13 at the February 19, 2019 deposition of Monsanto Corporate
13 Representative, Robert Kaley, Ph.D., Bates labeled PCB-ARCH0053934, and produced
14 by Monsanto in this matter.
15        49.     Exhibit 49 is a true and correct copy of a Monsanto memorandum from E.
16 S. Tucker to W.B. Papageorge regarding PCB Analysis of Florida Soil, dated September
17 15, 1970, and marked as Exhibit 14 at the February 19, 2019 deposition of Monsanto
18 Corporate Representative, Robert Kaley, Ph.D. in this matter.
19        50.     Exhibit 50 is a true and correct copy of the Expert Report of Richard L.
20 DeGrandchamp, Ph.D., dated April 5, 2019, prepared on behalf of the City of San Diego
21 and the Port in this matter, and accompanied by the sworn Declaration of DeGrandchamp.
22        51.     Exhibit 51 is a true and correct copy of a memorandum from Elmer P.
23 Wheeler to W.B. Papageorge regarding PCB’s in Human Adipose Tissue, dated October
24 13, 1970, marked as Exhibit 18B at the February 19, 2019 deposition of Monsanto
25 Corporate Representative, Robert Kaley, Ph.D., Bates labeled PCB-ARCH0288488, and
26 produced by Monsanto in this matter.
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
             RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                    10
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40623 Page 11 of
                                      28


 1        52.     Exhibit 52 is a true and correct copy of a press release from Monsanto
 2 Chemical Company, dated October 7, 1947, and marked as Exhibit 33 at the February 19,
 3 2019 deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D., in this
 4 matter.
 5        53.     Exhibit 53 is a true and correct copy of a progress report titled Aroclor and
 6 Aroclor Blends: Process Improvement Plan, dated November 29, 1967, marked as
 7 Exhibit 57 at the February 20, 2019 deposition of Monsanto Corporate Representative,
 8 Robert Kaley, Ph.D., Bates labeled PCB-ARCH0207819 – PCB-ARCH0207844, and
 9 produced by Monsanto in this matter.
10        54.     Exhibit 54 is a true and correct copy of a memorandum from Paul B. Hodges
11 to H.S. Bergen, Jr. regarding Anniston – PCB – Cleanup Program, dated August 7, 1970,
12 and marked as Exhibit 59 at the February 20, 2019 deposition of Monsanto Corporate
13 Representative, Robert Kaley, Ph.D., in this matter.
14        55.     Exhibit 55 is a true and correct copy of a memorandum from Chas Williams
15 to P.E. Heisler regarding Electrical Utilities, dated May 27, 1963, marked as Exhibit 60
16 at the February 20, 2019 deposition of Monsanto Corporate Representative, Robert
17 Kaley, Ph.D., Bates labeled PCB-ARCH0212207, and produced by Monsanto in this
18 matter.
19        56.     Exhibit 56 is a true and correct copy of a memorandum from P.G. Benignus
20 to E.M. Potter regarding Leaky Askarel Drums, dated December 1, 1971, marked as
21 Exhibit 61 at the February 20, 2019 deposition of Monsanto Corporate Representative,
22 Robert Kaley, Ph.D., Bates labeled PCB-ARCH0008304, and produced by Monsanto in
23 this matter.
24        57.     Exhibit 57 is a true and correct copy of a memorandum from E.M. Potter to
25 H.S. Bergen regarding Aroclor Drums, dated January 18, 1972, marked as Exhibit 62 at
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     11
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40624 Page 12 of
                                      28


 1 the February 20, 2019 deposition of Monsanto Corporate Representative, Robert Kaley,
 2 Ph.D., Bates labeled PCB-ARCH0268767, and produced by Monsanto in this matter.
 3        58.     Exhibit 58 is a true and correct copy of a meeting minutes titled The PCB-
 4 Pollution Problem from a St. Louis Meeting with General Electric, Co. held January 21
 5 and 22, 1970, marked as Exhibit 23 at the February 19, 2019 deposition of Monsanto
 6 Corporate Representative, Robert Kaley, Ph.D., Bates labeled PCB-ARCH0064836 –
 7 PCB-ARCH0064854, and produced by Monsanto in this matter.
 8        59.     Exhibit 59 is a true and correct copy of Report and Comments on Meeting
 9 on Chlorinated Byphenyls in the Environment at Industrial Biotest Laboratories by
10 Robert L. Metcalf, dated March 21, 1969, marked as Exhibit 77 at the February 20, 2019
11 deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D., Bates labeled
12 PCB-ARCH0042957, and produced by Monsanto in this matter.
13        60.     Exhibit 60 is a true and correct copy of a memorandum from J.A. Alley to
14 D. Wood regarding Recommendation on stopping customer returns of PCB waste to the
15 W. G. Krummrich incinerator, dated May 13, 1977, marked as Exhibit 97 at the February
16 20, 2019 deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D., Bates
17 labeled PCB-ARCH0270558 – PCB-ARCH0270560, and produced by Monsanto in this
18 matter.
19        61.     Exhibit 61 is a true and correct copy of Monsanto Chemical Company
20 Salesmen’s Manual, Aroclor, Description and Properties, dated October 1, 1944, and
21 marked as Exhibit 47 at the February 19, 2019 deposition of Monsanto Corporate
22 Representative, Robert Kaley, Ph.D., in this matter.
23        62.     Exhibit 62 is a true and correct copy of Toxicity Considerations in Pollution
24 Control, Air Pollution Control Association, dated January-February, 1957, marked as
25 Exhibit 48 at the February 19, 2019 deposition of Monsanto Corporate Representative,
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     12
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40625 Page 13 of
                                      28


 1 Robert Kaley, Ph.D., Bates labeled WATER_PCB-SD0000078531 – WATER_PCB-
 2 SD0000078534, and produced by Monsanto in this matter.
 3        63.    Exhibit 63 is a true and correct copy of Report of Aroclor “Ad Hoc”
 4 Committee (Second Draft) from M.N. Farrar, et al. to Rodney Harris, Jr., dated October
 5 15, 1969, marked as Exhibit 4 at the February 19, 2019 deposition of Monsanto Corporate
 6 Representative, Robert Kaley, Ph.D., Bates labeled WATER_PCB-SD0000054954 –
 7 WATER_PCB-SD0000054986, and produced by Monsanto in this matter.
 8        64.    Exhibit 64 is a true and correct copy of Monsanto memorandum from P.G.
 9 Benignus to C.L. Curtis regarding Askarel Inspection and Maintenance Guide, dated July
10 22, 1971, marked as Exhibit 91 at the February 20, 2019 deposition of Monsanto
11 Corporate Representative, Robert Kaley, Ph.D., Bates labeled PBC-ARCH0012145, and
12 produced by Monsanto in this matter.
13        65.    Exhibit 65 is a true and correct copy of a letter from W.E. Schalk to Charles
14 M. Gore, United Electric Controls Company, regarding disposal instructions for Aroclor
15 1248, dated March 26, 1970, marked as Exhibit 92 at the February 20, 2019 deposition
16 of Monsanto Corporate Representative, Robert Kaley, Ph.D., Bates labeled PBC-
17 ARCH0484461, and produced by Monsanto in this matter.
18        66.    Exhibit 66 is a true and correct copy of a letter from W.B. Papageorge to
19 Mary A. Appelhof, Environmental Health Committee, South Central Michigan Health
20 Planning Council, regarding termination and restriction of PCB sales, dated May 4, 1973,
21 marked as Exhibit 90 at the February 20, 2019 deposition of Monsanto Corporate
22 Representative, Robert Kaley, Ph.D., Bates labeled PBC-ARCH0002692 – PCB-
23 ARCH0002693, and produced by Monsanto in this matter.
24        67.    Exhibit 67 is a true and correct copy of Keeping PCB’s Out of the
25 Environment – A Status Report, dated October 1972, marked as Exhibit 93 at the
26 February 20, 2019 deposition of Monsanto Corporate Representative, Robert Kaley,
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
             RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                    13
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40626 Page 14 of
                                      28


 1 Ph.D., Bates labeled PBC-ARCH0031708 – PCB-ARCH0031719, and produced by
 2 Monsanto in this matter.
 3        68.    Exhibit 68 is a true and correct copy of excerpts of the certified deposition
 4 of Sharon Cloward, President of third-party Port Tenants Association, conducted on April
 5 24, 2019, in this matter.
 6        69.    Exhibit 69 is a true and correct copy of excerpts of the certified deposition
 7 of Norman Abell, Managing Partner of third-party San Diego Bay Aquaculture,
 8 conducted on April 26, 2019, in this matter.
 9        70.    Exhibit 70 is a true and correct copy of government agency records,
10 California Regional Water Quality Control Board, San Diego Region, Tentative
11 Investigative Order No. R9-2018-0035, dated March 16, 2018, marked as Exhibit 9 at the
12 July 10, 2019 deposition of Monsanto Expert, John Woodyard, Bates labeled SDUPD-
13 0001879537 – SDUPD-0001879554, and produced by the Port in this matter.
14        71.    Exhibit 71 is a true and correct copy of excerpts of the certified deposition
15 of Port Expert, Charles Cicchetti, Ph.D., conducted on July 10, 2019, in this matter.
16        72.    Exhibit 72 is a true and correct copy of excerpts of the certified deposition
17 of Port Environmental Group Program Manager, Paul Brown, conducted on June 11,
18 2019, in this matter.
19        73.    Exhibit 73 is a true and correct copy of a letter from L. H. Delany, California
20 Regional Water Quality Control Board, to San Diego Unified Port District regarding
21 Assembly Bill No. 158, dated November 30, 1987, Bates labeled SDUPD-0001509525–
22 SDUPD-000159352, and produced by the Port in this matter.
23        74.    Exhibit 74 is a true and correct copy of correspondence between County of
24 San Diego Department of Health Services, Port of San Diego, et al., regarding proposed
25 Health Risk Study of San Diego Bay, dated 1987, Bates labeled SDUPD-0003716417 –
26 SDUPD-0003716428, and produced by the Port in this matter.
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
             RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                    14
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40627 Page 15 of
                                      28


 1        75.     Exhibit 75 is a true and correct copy of government agency records,
 2 Assessing Contaminants in Fish and Shellfish in San Diego Bay, dated February 2017,
 3 and published on and obtained from San Diego Water Board’s website at
 4 https://www.waterboards.ca.gov/sandiego/water_issues/programs/swamp/docs/FSC_sta
 5 tusSheet_FINAL.pdf.
 6        76.     Exhibit 76 is a true and correct copy of SCCWRP Technical Report 976,
 7 San Diego Fish Consumption Study by Steven J. Steinberg and Shelly L. Moore,
 8 Southern California Coastal Waters Research Project, dated March 2017 (revised
 9 December 2017), prepared for California Regional Water Quality Control Board – San
10 Diego Region, the San Diego Unified Port District, and the City of San Diego, Bates
11 labeled SDUPD-0002314874 – SDUPD-0002314961, and produced by the Port in this
12 matter.
13        77.     Exhibit 77 is a true and correct copy of Pharmacia LLC’s Objections and
14 Responses to Plaintiff San Diego Port District’s Requests for Admission [Set Four],
15 Special Interrogatories [Set Five] and Requests for Production [Set Five], dated March
16 28, 2019, and served by Monsanto in this matter.
17        78.     Exhibit 78 is a true and correct copy of the Expert Report of John Toll,
18 Ph.D., dated April 5, 2019, prepared on behalf of the City of San Diego and the Port in
19 this matter, and accompanied by the sworn Declaration of Toll.
20        79.     Exhibit 79 is a true and correct copy of Pharmacia’s Amended Notice of
21 Videotaped Rule 30(b)(6) Deposition of San Diego Unified Port District, dated April 27,
22 2019, marked as Exhibit 1 at the April 30, 2019 deposition of Port Corporate
23 Representative David Michael Johns, Ph.D., and served by Monsanto in this matter.
24        80.     Exhibit 80 is a true and correct copy of
25                a.      the Transcript of Official Electronic Sound Recording of Proceedings,
26                        Docket Number 360, dated April 25, 2019, filed May 1, 2019; and
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     15
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40628 Page 16 of
                                      28


 1               b.      Tentative Rulings, Docket Number 354, dated and filed April 24,
 2                       2019, in this matter.
 3        81.    Exhibit 81 is a true and correct copy of the Chart of Holman-Designated
 4 Topics marked as Exhibit 187 at the May 16, 2019 deposition of Port Corporate
 5 Representative Karen Holman in this matter.
 6        82.    Exhibit 82 is a true and correct copy of excerpts of the certified deposition
 7 of Monsanto Expert, Paul Boehm, Ph.D., conducted on June 27, 2019, in this matter.
 8        83.    Exhibit 83 is a true and correct copy of the Chart of Bennett-Designated
 9 Topics marked as Exhibit 108 at the May 8, 2019 deposition of Port Corporate
10 Representative Duane Bennett, Esq. in this matter.
11        84.    Exhibit 84 is a true and correct copy of Draft Remedial Design and
12 Implementation, Plan Tow Basin Site, dated January 2003, marked as Exhibit 230 at the
13 June 13, 2019 deposition of Port Corporate Representative Karen Holman, Bates labeled
14 SDUPD-0001308677, and produced by the Port in this matter.
15        85.    Exhibit 85 is a true and correct copy of the Expert Report of J. Micheal
16 Trapp, Ph.D., prepared on behalf of the City of San Diego in this matter, and accompanied
17 by the sworn Declaration of Trapp.
18        86.    Exhibit 86 is a true and correct copy of the Declaration of Ann Jones, Ph.D.,
19 dated September 30, 2019.
20
21
22 Executed on October 1, 2019                              _____________________________
                                                                KENNETH O. CORLEY
23
24
25
26
27
                                          CASE NO. 3:15-CV-0578-WQH-AGS
28          DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
             RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                    16
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40629 Page 17 of
                                      28


 1                                    INDEX OF EXHIBITS

 2   Exhibit                                               Description
 3               2018 Fish Consumption Advisory issued by the California Office of
        1a
 4               Environmental Health Hazard Assessment
 5               Information About Eating Fish from San Diego Bay (San Diego County)
        1b
 6               OEHHA, California Environmental Protection Agency, dated July 2018
 7               Updated Fish Advisory for San Diego Bay Offers Safe Eating Advice for
        1c
 8               Fifteen Species of Fish, an OEHHA press release dated July 31, 2018
 9               Health Advisory and Guidelines for Eating Fish from San Diego Bay
10      1d       (San Diego County) by Shannon R. Murphy, Ph.D., and Huyen Tran
11               Pham, M.P.H., dated July 2018
12               Information About Eating Fish from San Diego Bay (San Diego County)
13      1e       OEHHA, California Environmental Protection Agency, dated October
14               2013
15       2       Expert Report of Jack V. Matson, Ph.D., PE, dated April 5, 2019
16       3       Expert Report of Gregory S. Douglas, Ph.D., dated April 5, 2019
17
         4       Expert Report of William Golightly, P.E., dated April 5, 2019
18
                 Contaminants in Fish from the California Coast, 2009-2010: Summary
19
                 Report on a Two-Year Screening Survey prepared by J.A. Davis, et al., for
20       5
                 Surface Water Ambient Monitoring Program (“SWAMP”), dated May 24,
21
                 2012
22
                 Clean Water Act Sections 305(b) and 303(d) Integrated Report for the San
23       6
                 Diego Region dated October 12, 2016
24
                 Excerpts of certified deposition transcripts of Port Corporate
25       7
                 Representatives
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     17
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40630 Page 18 of
                                      28


 1   Exhibit                                                Description
 2                Excerpts of the certified deposition of Monsanto Expert, John Woodyard,
         8
 3                conducted on July 10, 2019
 4       9        CAO No. R9-2017-0021, dated April 4, 2017
 5      10        CAO No. R9-2004-0295, dated October 13, 2004
 6      11        CAO No. R9-2015-0018, September 3, 2015
 7      12        Expert Report of Ann Shellenbarger Jones, Ph.D., dated April 5, 2019
 8                Response to Expert Statements of Ann Shellenbarger Jones, Ph.D., PE
        13
 9                (Rebuttal Report), dated June 14, 2019
10      14        Rebuttal Expert Report of John Toll, Ph.D., dated June 14, 2019
11                Excerpts from the certified deposition of Monsanto Expert, William
12      15
                  Desvousges, Ph.D., conducted on July 11, 2019
13                QuickFacts for San Diego city, California; United States, dated July 1,
14      16a
                  2018
15      16b       Demographic and Income Profile for San Diego, dated April 9, 2018
16
        17        Learn about Polychlorinated Biphenyls (PCBs)
17
                  Excerpts of the certified deposition of Monsanto Expert, Russell Keenan,
18      18
                  Ph.D., conducted on June 27, 2019
19
        19        Expert Report of James R. Olson, Ph.D., dated April 5, 2019
20
        20        Expert Report of David L. Sunding, Ph.D., dated May 9, 2019
21
                  Environmental Health Coalition Survey of Fishers on Piers in San Diego
22      21
                  Bay Results and Conclusions by Laura Hunter, et al., dated March 2005
23
                  Declaration of Paul Brown, Environmental Program Director, San Diego
24
        22        Unified Port District, and accompanying Exhibits 5A-5B, dated September
25
                  30, 2019
26
27
                                            CASE NO. 3:15-CV-0578-WQH-AGS
28            DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
               RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                      18
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40631 Page 19 of
                                      28


 1   Exhibit                                               Description
 2               Declaration of David Gibson, San Diego Regional Water Quality Control
 3      23       Board Executive Officer, and accompanying Exhibits A-C, dated
 4               September 27, 2019
 5      24       [REMOVED]
 6               Polychlorinated Biphenyl-Containing Wastes, Disposal Procedures,
 7               Environmental Protection Agency Federal Register, Volume 41, Number
        25
 8               64, dated April 1, 1976, and marked as Exhibit 28 at the July 12, 2019
 9               deposition of Plaintiffs’ expert Jack Matson
10               Excerpts of the certified deposition of Monsanto Corporate Representative,
11      26       Robert Kaley, Ph.D., conducted on February 19 and 20, and June 12 and
12               13, 2019
13               Report of Aroclor “Ad Hoc” Committee, dated October 2, 1969, marked
14      27       as Exhibit 10 at the February 19, 2019 deposition of Monsanto Corporate
15               Representative, Robert Kaley, Ph.D.
16               Swann Chemical Company technical document regarding Aroclor Uses,
17      28       dated January 1, 1935, marked as Exhibit 63 at the February 20, 2019
18               deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D.
19               Aroclor Uses, dated May 21, 1937, marked as Exhibit 64 at the February
20      29       20, 2019 deposition of Monsanto Corporate Representative, Robert Kaley,
21               Ph.D.
22               Monsanto Technical Bulletin No. P-124 Aroclors As Used in Chlorinated
23               Rubber, dated January 1, 1948, marked as Exhibit 65 at the February 20,
24      30
                 2019 deposition of Monsanto Corporate Representative, Robert Kaley,
25               Ph.D.
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     19
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40632 Page 20 of
                                      28


 1   Exhibit                                               Description
 2               Expert Report of Gerald Markowitz, Ph.D., and David Rosner, Ph.D.,
        31
 3               dated April 5, 2019
 4               Letter from R. Emmet Kelly, M.D., Monsanto, to Griffith E. Quinby,
 5               M.D., Preventive Medicine, dated February 3, 1971, marked as Exhibit 38
        32
 6               at the February 19, 2019 deposition of Monsanto Corporate
 7               Representative, Robert Kaley, Ph.D.
 8               Note from L.A. Watt regarding toxic effects of Aroclors in animals, dated
 9      33       October 11, 1937, marked as Exhibit 35 at the February 19, 2019
10               deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D.
11               Report to the Monsanto Chemical Company by Cecil K. Drinker, M.D.,
12      34       dated September 15, 1938, marked as Exhibit 36 at the February 19, 2019
13               deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D.
14               Monsanto Chemicals Report No. 2215 Final Report on Aroclor Data Book
15               by R. R. Knight, dated April 27, 1948, marked as Exhibit 37 at the
        35
16               February 19, 2019 deposition of Monsanto Corporate Representative,
17               Robert Kaley, Ph.D.
18               Pathologic Changes in Animals Exposed to a Chemical Chlorinated
19               Diphenyl by J.W. Miller, dated August 18, 1944, marked as Exhibit 40 at
        36
20               the February 19, 2019 deposition of Monsanto Corporate Representative,
21               Robert Kaley, Ph.D.
22               Monsanto Chemical Company internal memorandum of from J.T. Garrett
23      37       to H.B. Patrick, dated November 14, 1955, with the subject Department
24               246 (Aroclors)
25               Memorandum from H. Emmet Kelly, M.D. to Jack Benavoglia regarding
26      38
                 Aroclor 1254, dated February 8, 1960, and marked as Exhibit 44 at the
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     20
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40633 Page 21 of
                                      28


 1   Exhibit                                               Description
 2               February 19, 2019 deposition of Monsanto Corporate Representative,
 3               Robert Kaley, Ph.D.
 4               Letter from Joseph P. Allen, Hexagon Laboratories, to Emmet Kelly,
 5               Monsanto Chemical Co., dated February 14, 1961, and marked as Exhibit
        39
 6               45 at the February 19, 2019 deposition of Monsanto Corporate
 7               Representative, Robert Kaley, Ph.D.
 8               Memorandum from Elmer P. Wheeler to Richard Davis, dated September
 9      40       3, 1965, and marked as Exhibit 46 at the February 19, 2019 deposition of
10               Monsanto Corporate Representative, Robert Kaley, Ph.D.
11               Monsanto Chemicals Technical Bulletin No. P-134, Aroclor 1254, Co-
12               Plasticizer with DOP for Vinyl Organosols and Pastes, dated November 1,
        41
13               1948, and marked as Exhibit 5 at the February 19, 2019 deposition of
14               Monsanto Corporate Representative, Robert Kaley, Ph.D.
15               Letter from F.G. Benignus to X.W. Laske, dated June 17, 1948, and
16      42       marked as Exhibit 6 at the February 19, 2019 deposition of Monsanto
17               Corporate Representative, Robert Kaley, Ph.D.
18               The Ubiquitous Aroclor “Genie” Does It Again!, dated December, 1961,
19      43       marked as Exhibit 9 at the February 19, 2019 deposition of Monsanto
20               Corporate Representative, Robert Kaley, Ph.D.
21               Deposition transcript of Gerald Miller taken October 29, 2001, in the
22               matter Sabrina Abernathy, et al., v. Monsanto Company, et al., Civil
23      44
                 Action No. CV-2001-832 in the State of Alabama in the Circuit Court for
24               Etowah County
25
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     21
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40634 Page 22 of
                                      28


 1   Exhibit                                               Description
 2               Aroclors and Therminols Pollution Control, undated, marked as Exhibit 12
 3      45       at the February 19, 2019 deposition of Monsanto Corporate
 4               Representative, Robert Kaley, Ph.D.
 5               Monsanto Chemicals Technical Bulletin No. P-141, Aroclors Used in
 6               Combination with Santophen 20 (Pentachlorophenol Technical) in the
 7      46       Preparation of Wood-Treating Formulations and Soil-Poisons, dated
 8               February 17, 1950, marked as Exhibit 7 at the February 19, 2019
 9               deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D.
10               Letter from W.B. Papageorge to F.G. Jenkins, Sprague Electric Company,
11      47       dated July 8, 1970, marked as Exhibit 11 at the February 19, 2019
12               deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D.
13               Internal memorandum from E. P. Wheeler to W.R. Richard regarding
14               Aroclor Degradation in Soil, dated April 8, 1969, marked as Exhibit 13 at
        48
15               the February 19, 2019 deposition of Monsanto Corporate Representative,
16               Robert Kaley, Ph.D.
17               Monsanto memorandum from E. S. Tucker to W.B. Papageorge regarding
18               PCB Analysis of Florida Soil, dated September 15, 1970, and marked as
        49
19               Exhibit 14 at the February 19, 2019 deposition of Monsanto Corporate
20               Representative, Robert Kaley, Ph.D.
21      50       Expert Report of Richard L. DeGrandchamp, Ph.D., dated April 5, 2019
22               Memorandum from Elmer P. Wheeler to W.B. Papageorge regarding
23               PCB’s in Human Adipose Tissue, dated October 13, 1970, marked as
24      51
                 Exhibit 18B at the February 19, 2019 deposition of Monsanto Corporate
25               Representative, Robert Kaley, Ph.D.
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     22
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40635 Page 23 of
                                      28


 1   Exhibit                                               Description
 2               Press release from Monsanto Chemical Company, dated October 7, 1947,
 3      52       and marked as Exhibit 33 at the February 19, 2019 deposition of Monsanto
 4               Corporate Representative, Robert Kaley, Ph.D.
 5               Memorandum from Paul B. Hodges to H.S. Bergen, Jr. regarding Anniston
 6               – PCB – Cleanup Program, dated August 7, 1970, and marked as Exhibit
        53
 7               59 at the February 20, 2019 deposition of Monsanto Corporate
 8               Representative, Robert Kaley, Ph.D.
 9               Memorandum from Paul B. Hodges to H.S. Bergen, Jr. regarding Anniston
10               – PCB – Cleanup Program, dated August 7, 1970, and marked as Exhibit
        54
11               59 at the February 20, 2019 deposition of Monsanto Corporate
12               Representative, Robert Kaley, Ph.D.
13               Memorandum from Chas Williams to P.E. Heisler regarding Electrical
14               Utilities, dated May 27, 1963, marked as Exhibit 60 at the February 20,
        55
15               2019 deposition of Monsanto Corporate Representative, Robert Kaley,
16               Ph.D.
17               Memorandum from P.G. Benignus to E.M. Potter regarding Leaky Askarel
18               Drums, dated December 1, 1971, marked as Exhibit 61 at the February 20,
        56
19               2019 deposition of Monsanto Corporate Representative, Robert Kaley,
20               Ph.D.
21               Memorandum from E.M. Potter to H.S. Bergen regarding Aroclor Drums,
22      57       dated January 18, 1972, marked as Exhibit 62 at the February 20, 2019
23               deposition of Monsanto Corporate Representative, Robert Kaley, Ph.D.
24               Meeting minutes titled The PCB-Pollution Problem from a St. Louis
25      58
                 Meeting with General Electric, Co. held January 21 and 22, 1970, marked
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     23
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40636 Page 24 of
                                      28


 1   Exhibit                                               Description
 2               as Exhibit 23 at the February 19, 2019 deposition of Monsanto Corporate
 3               Representative, Robert Kaley, Ph.D.
 4               Report and Comments on Meeting on Chlorinated Byphenyls in the
 5               Environment at Industrial Biotest Laboratories by Robert L. Metcalf, dated
        59
 6               March 21, 1969, marked as Exhibit 77 at the February 20, 2019 deposition
 7               of Monsanto Corporate Representative, Robert Kaley, Ph.D.
 8               Memorandum from J.A. Alley to D. Wood regarding Recommendation on
 9               stopping customer returns of PCB waste to the W. G. Krummrich
10      60       incinerator, dated May 13, 1977, marked as Exhibit 97 at the February 20,
11               2019 deposition of Monsanto Corporate Representative, Robert Kaley,
12               Ph.D.
13               Monsanto Chemical Company Salesmen’s Manual, Aroclor, Description
14               and Properties, dated October 1, 1944, and marked as Exhibit 47 at the
        61
15               February 19, 2019 deposition of Monsanto Corporate Representative,
16               Robert Kaley, Ph.D.
17               Toxicity Considerations in Pollution Control, Air Pollution Control
18               Association, dated January-February, 1957, marked as Exhibit 48 at the
        62
19               February 19, 2019 deposition of Monsanto Corporate Representative,
20               Robert Kaley, Ph.D.
21               Report of Aroclor “Ad Hoc” Committee (Second Draft) from M.N. Farrar,
22               et al. to Rodney Harris, Jr., dated October 15, 1969, marked as Exhibit 4 at
        63
23               the February 19, 2019 deposition of Monsanto Corporate Representative,
24               Robert Kaley, Ph.D.
25               Monsanto memorandum from P.G. Benignus to C.L. Curtis regarding
26      64
                 Askarel Inspection and Maintenance Guide, dated July 22, 1971, marked
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     24
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40637 Page 25 of
                                      28


 1   Exhibit                                               Description
 2               as Exhibit 91 at the February 20, 2019 deposition of Monsanto Corporate
 3               Representative, Robert Kaley, Ph.D.
 4               Letter from W.E. Schalk to Charles M. Gore, United Electric Controls
 5               Company, regarding disposal instructions for Aroclor 1248, dated March
        65
 6               26, 1970, marked as Exhibit 92 at the February 20, 2019 deposition of
 7               Monsanto Corporate Representative, Robert Kaley, Ph.D.
 8               Letter from W.B. Papageorge to Mary A. Appelhof, Environmental Health
 9               Committee, South Central Michigan Health Planning Council, regarding
10      66       termination and restriction of PCB sales, dated May 4, 1973, marked as
11               Exhibit 90 at the February 20, 2019 deposition of Monsanto Corporate
12               Representative, Robert Kaley, Ph.D.
13               Keeping PCB’s Out of the Environment – A Status Report, dated October
14      67       1972, marked as Exhibit 93 at the February 20, 2019 deposition of
15               Monsanto Corporate Representative, Robert Kaley, Ph.D.
16               Excerpts of the certified deposition of Sharon Cloward, President of third-
        68
17               party Port Tenants Association, conducted on April 24, 2019
18               Excerpts of the certified deposition of Norman Abell, Managing Partner of
        69
19               third-party San Diego Bay Aquaculture, conducted on April 26, 2019
20               California Regional Water Quality Control Board, San Diego Region,
21               Tentative Investigative Order No. R9-2018-0035, dated March 16, 2018,
22      70
                 marked as Exhibit 9 at the July 10, 2019 deposition of Monsanto Expert,
23               John Woodyard
24               Excerpts of the certified deposition of Port Expert, Charles Cicchetti,
25      71
                 Ph.D., conducted on July 10, 2019
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     25
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40638 Page 26 of
                                      28


 1   Exhibit                                                Description
 2                Excerpts of the certified deposition of Port Environmental Group Program
        72
 3                Manager, Paul Brown, conducted on June 11, 2019
 4                Letter from L. H. Delany, California Regional Water Quality Control
 5      73        Board, to San Diego Unified Port District regarding Assembly Bill No.
 6                158, dated November 30, 1987
 7                Correspondence between County of San Diego Department of Health
 8      74        Services, Port of San Diego, et al., regarding proposed Health Risk Study
 9                of San Diego Bay, dated 1987
10                Assessing Contaminants in Fish and Shellfish in San Diego Bay, dated
        75
11                February 2017
12                SCCWRP Technical Report 976, San Diego Fish Consumption Study by
13      76        Steven J. Steinberg and Shelly L. Moore, Southern California Coastal
14                Waters Research Project, dated March 2017 (revised December 2017)
15                Pharmacia LLC’s Objections and Responses to Plaintiff San Diego
16                Unified Port District’s Requests for Admission [Set Four], Special
        77
17                Interrogatories [Set Five] and Requests for Production [Set Five] (March
18                28, 2019)
19      78        Expert Report of John Toll, Ph.D., dated April 5, 2019
20                Pharmacia’s Amended Notice of Videotaped Rule 30(b)(6) Deposition of
21      79
                  San Diego Unified Port District, dated April 27, 2019
22                Transcript of Official Electronic Sound Recording of Proceedings, ECF
23      80a
                  360, May 1, 2019
24      80b       Tentative Rulings, ECF 354, April 24, 2019
25
26
27
                                            CASE NO. 3:15-CV-0578-WQH-AGS
28            DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
               RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                      26
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40639 Page 27 of
                                      28


 1   Exhibit                                               Description
 2               Chart of 30(b)(6) topics designated for Karen Holman marked as Exhibit
 3      81       187 at the May 16, 2019 deposition of Port Corporate Representative
 4               Karen Holman
 5               Certified deposition transcript of Monsanto Expert, Paul Boehm, Ph.D.,
        82
 6               conducted on June 27, 2019
 7               Chart of 30(b)(6) topics designated for Duane Bennett marked as Exhibit
 8      83       108 at the May 8, 2019 deposition of Port Corporate Representative Duane
 9               Bennett
10               Draft Remedial Design and Implementation Plan, Tow Basin Site, dated
11      84       January 2003, marked as Exhibit 230 at the June 13, 2019 deposition of
12               Port Corporate Representative Karen Holman
13      85       Expert Report of J. Micheal Trapp, Ph.D.
14      86       Declaration of Ann Jones, Ph.D., dated September 30, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
                                           CASE NO. 3:15-CV-0578-WQH-AGS
28           DECLARATION OF KENNETH O. CORLEY IN SUPPORT OF PLAINTIFF SAN DIEGO UNIFIED PORT DISTRICT’S
              RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (PUBLIC NUISANCE)
                                                     27
Case 3:15-cv-00578-WQH-AGS Document 450-2 Filed 10/01/19 PageID.40640 Page 28 of
                                      28
